United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2731
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Gordon David Reese,                      *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: August 31, 2007
                                 Filed: September 13, 2007
                                  ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       Gordon David Reese appeals the 363-month prison sentence the district court1
imposed after a jury found him guilty of conspiring to distribute or possess with intent
to distribute methamphetamine, in violation of 21 U.S.C. § 846; possessing
methamphetamine with intent to distribute, in violation of 21 U.S.C. § 841(a)(1),
(b)(1)(B); possessing a firearm in furtherance of drug trafficking, in violation of 18
U.S.C. § 924(c)(1); being an armed career criminal in possession of a firearm, in
violation of 18 U.S.C. §§ 922(g)(1), 924(e)(1); and committing assault resulting in

      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.
bodily injury, in violation of 18 U.S.C. §§ 113(a)(4), 1153(a). Reese asked the court
to sentence him below the advisory guidelines range of 360 months’ to life
imprisonment that resulted from his status as a career offender. See USSG § 4B1.1.
He now argues his sentence is unreasonable given the mandate of 18 U.S.C. § 3553(a)
to impose a sentence that is “not greater than necessary,” and given relevant section
3553(a) factors, especially what he asserts is a criminal history category that over-
represents the seriousness of his criminal history.

       The record reflects that the district court considered Reese’s background and
other relevant factors, including the circumstances of the instant offenses and the
career-offender predicate offenses, and found that his sentence was sufficient but not
greater than necessary to satisfy the goals of sentencing. We find no abuse of
discretion in the court’s selection of a sentence at the low end of the advisory
guidelines range, and we conclude that the sentence is not unreasonable. See Rita v.
United States, 127 S. Ct. 2456, 2462-65 (2007); United States v. Lincoln, 413 F.3d
716, 717 (8th Cir.), cert. denied, 546 U.S. 1081 (2005); United States v. Haack, 403
F.3d 997, 1002-04 (8th Cir.), cert. denied, 546 U.S. 913 (2005).

      Accordingly, the judgment is affirmed.
                      ______________________________




                                         -2-